Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 11-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 13-16 of U.S. Patent No. 10,413,814. Although the claims at issue are not identical, they are not patentably distinct from each other.

1. An apparatus comprising: 
1. An apparatus comprising:
a user interface; 
a touch sensitive user interface; and
a processor communicatively coupled to the user interface; and a memory configured to store non-transitory machine readable instructions executable by the processor to render one or more objects on the user interface; wherein execution of the machine readable instructions by the processor is further configured to cause the processor to:
and a processor; wherein the processor is configured to: 
detect a first contact with the user interface at a first position; 

detect a first contact at a first position on the user interface;
determine a change in position of the first contact from the first position on the user interface to a second position on the user interface; 
determine a movement of the first contact from the first position; (a movement of a first position inherently comprises a second position)
(identify a second position corresponding to an area near an end point of the movement)
determine a magnitude of the change in position; and if the processor determines that the magnitude of the change in position is within a first range of values, the processor is configured to change a position of one of the one or more objects on the user interface from a current position to the first position;
and if the movement is less than a predetermined movement threshold identify the first contact as a move instruction and when a release of the first contact is detected, move a first object on the user interface from an initial position on the user interface to an area near the first position; (range being less than a threshold)
or if the processor determines that the magnitude of the change in position is within a second range of values, cause an execution of a function on at least one other one of the one or more objects rendered on the user interface.
or if the movement is greater than the predetermined movement threshold, identify the first contact as an action instruction; identify a second position corresponding to an area near an end point of the movement; detect at least one object near the second position, and when the release of the first contact is detected, execute an action on the detected at least one object other than including a move of the first object.


Claim 1 of US 10,413,814. discloses the claimed invention as discussed above but fails to teach the processor is configured to present a cone shaped object on the user interface. However, claim 5 of US 10,413,814 discloses generating a sector cone on the user interface. Therefore claim 5 (which incorporates claim1 by dependency) discloses the limitations of pending claim 1.
Claims 2-4 are taught by claims 1, and 5 of US 10,413,814.
Claims 5-6, 8 are taught by claims 6, 7 (which depends on claim 5) of US 10,413,814
Claims 11-17, 20 are similarly taught by claims 13-16 of US 10,413,814.

Claims 1-6, 11-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 12-14 of U.S. Patent No. 11,045,720. Although the claims at issue are not identical, they are not patentably distinct from each other.

1. An apparatus comprising: 
1. An apparatus comprising:
a user interface; 
a touch sensitive user interface; and
a processor communicatively coupled to the user interface; and a memory configured to store non-transitory machine readable instructions executable by the processor to render one or more objects on the user interface; wherein execution of the machine readable instructions by the processor is further configured to cause the processor to:
a processor; wherein the processor is configured to: render a player controlled character on the user interface; 
detect a first contact with the user interface at a first position; 

detect a first contact with the user interface at a first position; 
determine a change in position of the first contact from the first position on the user interface to a second position on the user interface; 
determine a change in position of the first contact from the first position on the user interface to a second position on the user interface;
determine a magnitude of the change in position; and 
determine a magnitude of the change in position; and
if the processor determines that the magnitude of the change in position is within a first range of values, the processor is configured to change a position of one of the one or more objects on the user interface from a current position to the first position;
if the processor determines that the magnitude of the change in position is within a first range of values, the processor is configured to reposition the player controlled character from a current position to the first position on the user interface; 	
or if the processor determines that the magnitude of the change in position is within a second range of values, cause an execution of a function.
or if the processor determines that the magnitude of the change in position is within a second range of values, the processor is configured to present a graphical indicator on the user interface that extends from the current position of the player controlled character towards the second position of the first contact on the user interface and cause the player controlled character to execute a function in a direction indicated by the graphical indicator on the user interface.


Claim 1 of US 11,045,720 discloses the claimed invention as discussed above but fails to teach the processor is configured to present a cone shaped object on the user interface, and the function is executed on at least one other one of the one or more objects rendered on the user interface. However, claim 4 of US 11,045,720 discloses that the graphical user interface is a sector cone, and claim 5 (which depends of claim 4) of US 11,045,720 discloses that the executed action is on at least one other object on the user interface. Therefore claim 5 (which incorporates claims 1 and 4 by dependency) discloses the limitations of pending claim 1.
Claims 2-6 are taught by claims 1, 4 and 5 of US 11,045,720.
Claims 11-16, 20 are similarly taught by claims 12-14 of US 11,045,720.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “a computer program product comprising non-transitory computer readable instructions” and “execute the method according to claim 11”. Claim 20 is directed both a product (computer program product) and a method (“method according to claim 11”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). The claim is indefinite because it is unclear whether infringement occurs when one creates the computer program product, or whether infringement occurs when the computer program product is executed and performs the method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 is directed to a method. However, claim 20 is directed to a computer program product and depends on the method of claim 11. Claim 20 fails to further limit the subject matter of the claim (method of claim 11) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 7, 9-10, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The closest prior art Canose (US 2015/0094127) Canose discloses an apparatus comprising:
a user interface (104, 106 in Fig. 1); 
a processor communicatively coupled to the user interface (inherent in client device 100 and server 200 in Fig. 1); and 
a memory configured to store non-transitory machine readable instructions executable by the processor to render one or more objects on the user interface (Game play manipulator 204 in Fig. 1. The game can be run by the server or client, paragraph 24); wherein execution of the machine readable instructions by the processor is further configured to cause the processor to: 
detect a first contact with the user interface at a first position (q, q’ or q’’, in Fig. 2c, first position on the tank in Figs. 3a-3f); 
determine a change in position of the first contact from the first position on the user interface to a second position on the user interface (second position at r, r’ or r’’ in Fig 2c, paragraph 29); 
determine a magnitude of the change in position (determine magnitude of displacement, paragraph 29); and
if the processor determines that the magnitude of the change in position is within a first range of values, the processor is configured to change a position of one of the one or more objects on the user interface from a current position to the first position (Canose discloses the position of the object/tank is changed by moving forward or side in Figs. 3B, 3c; rotating/pivoting direction in Fig. 3D.).
Canose discloses the game perform towards the second position an execution of a function on at least one other one of the one or more objects rendered on the user interface (launch missiles towards other objects; Fig. 3E, paragraphs41).
Canose also discloses that processor determines that the magnitude of the change in position is within a first range of values or second range of values, the processor is configured to perform different manipulations on the object based on the range of values (paragraph 29).
However, Canose fails to teach, if the processor determines that the magnitude of the change in position is within a second range of values, the processor is configured to present a cone shaped object on the user interface with an origin that extends from the current position towards the second position and cause an execution of a function on at least one other one of the one or more objects rendered on the user interface.

Another close prior art, Carlos (US 2017/0017314) discloses at touch screen device in which an indicator (“control aim”) is in a form of a sector cone (paragraph 64, Figs. 3a-4e). However, it would not have been obvious to modify Canose with Carlos’ reference to teach that if the processor determines that the magnitude of the change in position is within a second range of values, the processor is configured to present a cone shaped object on the user interface with an origin that extends from the current position towards the second position and cause an execution of a function on at least one other one of the one or more objects rendered on the user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715